         Case 6:18-cv-06450-DGL Document 24 Filed 04/06/21 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

BERNICE MALCOLM,
                                                                   DECISION AND ORDER
                                     Plaintiff,
                                                                   17-CV-6878L

                      v.


ASSOCIATION OF SUPERVISORS AND
ADMINISTRATORS OF ROCHESTER (ASAR),
TIMOTHY CLIBY, President and Individually,
JOHN ROWE, Vice President and Individually,
ROCHESTER CITY SCHOOL DISTRICT, and
BARBARA DEANE-WILLIAMS, Superintendent
of Schools, Individually,

                              Defendants.
_______________________________________________

BERNICE CURRY-MALCOLM,

                                     Plaintiff,
                                                                   18-CV-6450L

                      v.


ROCHESTER CITY SCHOOL DISTRICT and
BARBARA DEANE-WILLIAMS, Superintendent
of Schools, Individually and Collectively,

                              Defendants.
________________________________________________



       Plaintiff Bernice Curry-Malcolm (“plaintiff”) was employed by the Rochester City School

District (the “District”), beginning in 2015 and continuing through the end of the 2016-17 school

year. She has previously brought several lawsuits against various District entities and employees,
         Case 6:18-cv-06450-DGL Document 24 Filed 04/06/21 Page 2 of 12




as well as against the Association of Supervisors and Administrators of Rochester (“ASAR”) and

its employees, arising out of that employment. Her claims include race-based and age-based

discrimination and retaliation in violation of state and federal anti-discrimination statutes, as well

as miscellaneous labor-related claims and claims sounding in contract. All of these matters were

initially dismissed by this Court, and the Court presumes the reader’s familiarity therewith. See

Malcolm v. Ass’n of Supervisors & Adm’rs of Rochester (ASAR) (“Malcolm I”), 17-CV-6878

(dismissed, Dkt. #28); Malcolm v. Rochester City Sch. Dist. et al. (“Malcolm II”), 17-CV-6873

(dismissed, Dkt. #14); Curry-Malcolm v. Rochester City Sch. Dist. et al., (“Malcolm III”),

18-CV-6450 (dismissed at 389 F.Supp.3d 189 (W.D.N.Y. 2019)); In re Curry-Malcolm (“Malcolm

IV”), 20-CV-6537 (dismissed at 2020 U.S. Dist. LEXIS 131548 (W.D.N.Y. 2020)).

       Plaintiff appealed this Court’s decisions in Malcolm I, II, III, and IV. On October 14, 2020

and November 12, 2020, the Second Circuit Court of Appeals affirmed this Court’s dismissals of

Malcolm I, II and III, but reversed the Court’s imposition of sanctions in Malcolm I in order to

permit plaintiff an opportunity to be heard on the issue, and remanded Malcolm I and III solely for

consideration of whether plaintiff should be granted leave to amend certain of her dismissed

claims. The plaintiff’s appeal in Malcolm IV remains pending.

       The Court consolidated Malcolm I and Malcolm III for purposes of determining the issues

on remand. On December 30, 2020, the Court issued a Decision and Order which: (1) granted

plaintiff an opportunity to show cause why leave-to-file sanctions should not be imposed; and

(2) granted plaintiff leave to file an Amended Complaint with respect to certain of her

previously-dismissed claims. (17-CV-6878, Dkt. #34).

       In response to that Decision and Order, plaintiff has filed an Amended Complaint (Dkt.

#39), and a motion asking the Court to recuse itself (Dkt. #40). For the reasons that follow, the


                                                  2
         Case 6:18-cv-06450-DGL Document 24 Filed 04/06/21 Page 3 of 12




Amended Complaint (Dkt. #39) is hereby dismissed without prejudice, and plaintiff is granted

leave to file a Second Amended Complaint to the extent set forth below. The motion seeking

recusal (Dkt. #40) is denied. Further, as plaintiff has failed to respond to the Court’s directive to

show cause why leave-to-file sanctions should not imposed, the Court concludes that such

sanctions are appropriate.

                                  FACTUAL BACKGROUND

       Beginning in 2015, plaintiff was employed by the District as a full-time probationary Case

Administrator for Special Education. Plaintiff claims that she was thereafter subjected, inter alia,

to age-based and/or race-based discriminatory hostile work environment, harassment, disparate

treatment and/or retaliation by the District, her union, and numerous District and union employees,

culminating in the termination of her employment on or about July 1, 2017.

       This Court’s December 30, 2020 Decision and Order (17-CV-6878, Dkt. #34), in

conformity with the Second Circuit’s directives, permitted plaintiff to file an Amended Complaint

which: (1) reasserted retaliatory termination claims against the District pursuant to Title VII of

Civil Rights Act of 1964, 42 U.S.C. §2000e (“Title VII”), the Age Discrimination in Employment

Act, 29 U.S.C. §621 et seq. (“ADEA”) and the New York Human Rights Law (“NYHRL”);

(2) reasserted 42 U.S.C. §1983 and equal protection claims against all defendants; and (3) asserted

any additional claims for which right-to-sue letters had been issued after the commencement of

Malcolm IV on or about July 22, 2020.




                                                 3
         Case 6:18-cv-06450-DGL Document 24 Filed 04/06/21 Page 4 of 12




                                           DISCUSSION

        I.      Motion Seeking Recusal

        Plaintiff has requested that the Court recuse itself (Dkt. #40), accusing the Court of

“bullying” plaintiff through its previous imposition of sanctions, and through rulings and findings

that were not in plaintiff’s favor.

        The relevant standard for evaluating a motion for recusal is set forth in 28 U.S.C. §455(a),

which provides that, “[a] judge is required to recuse in any proceeding in which his impartiality

might reasonably be questioned, and the test to be applied is an objective one which assumes that

a reasonable person knows and understands all the relevant facts.” In re International Bus. Mach.

Corp., 45 F.3d 641, 643 (2d Cir. 1995) (internal quotations and citations omitted). “Consideration

of a motion for recusal is committed to the sound discretion of the district court, In re Drexel

Burnham Lambert, Inc., 861 F.2d 1307, 1312 (2d Cir. 1988), and there is a substantial burden on

the moving party to show that the judge is not impartial.” United States v. Lamorte, 940 F. Supp.

572, 576 (S.D.N.Y. 1996). “A judge should not recuse himself on unsupported, irrational or highly

tenuous speculation, and has as much of an obligation not to recuse himself when it is not called

for as he is obliged to when it is.” Id., 940 F. Supp. 572 at 576-77 (internal quotations and citations

omitted). See also Zavalidroga v. Cote, 395 Fed. Appx. 737, 2010 U.S. App. LEXIS 20591 at 3-*4

(2d Cir. 2010) (“we have a duty to . . . the Court at large, and the public not to casually recuse

ourselves when a party makes general and unsupported allegations about our impartiality”).

        Here, plaintiff’s claims that the Court is prejudiced against her are wholly speculative.

Plaintiff alleges no facts that would call the Court’s impartiality into question. Rather, plaintiff

complains that the Court has issued rulings that were not in her favor, attacks the Court’s integrity




                                                  4
           Case 6:18-cv-06450-DGL Document 24 Filed 04/06/21 Page 5 of 12




without basis, and generally accuses the Court of misconstruing plaintiff’s actions and motives.

None of these is a proper basis for recusal. Plaintiff’s recusal motion (Dkt. #40) is therefore denied.

         II.      Leave-To-File Sanction

         Plaintiff’s pursuit of multiple, repetitive lawsuits is a tactic already familiar to this Court,

which has previously imposed narrowly-tailored leave-to-file sanctions against plaintiff relative to

another of plaintiff’s former employers, the Honeoye Falls-Lima Central School District. See

Malcolm v. Bd. of Educ. of the Honeoye Falls-Lima Central Sch. Dist., 737 F. Supp. 2d 117

(W.D.N.Y. 2010), aff’d, 506 Fed. App’x 65 (2d Cir. 2012).

         Plaintiff has now filed four largely duplicative lawsuits against defendants arising out of

her employment with the Rochester City School District. The Second Circuit, in reversing this

Court’s initial imposition of leave-to-file sanctions in Malcolm I, reasoned that although plaintiff

had a concerning “history of duplicative and harassing litigation,” Malcolm I had been the first of

the instant lawsuits against this particular defendant group, and as such, plaintiff “was entitled to

an opportunity to be heard before a sanction was imposed.” Malcolm v. Ass’n of Supervisors &

Adm’rs of Rochester, 2020 U.S. App. LEXIS 32404 at *8 (citing Moates v. Barkley, 147 F.3d 207,

209 (2d Cir. 1998)). 1 See also Viola v. United States, 481 Fed. App’x. 30, 31 (2d Cir.

2012)(unpublished opinion).

         The Court accordingly vacated the imposition of sanctions, and directed plaintiff to file,

within thirty days of that Decision and Order, “an affidavit demonstrating why the Court should

not reissue leave-to-file sanctions” in light of the relevant factors, including but not limited to the

plaintiff’s history of litigation, whether the plaintiff had a good faith expectation of prevailing,


1
   While Malcolm I was one of the first two actions commenced by plaintiff against the present defendant group, at the
time this Court issued its July 11, 2019 Decision and Order imposing sanctions (Malcolm I, 17-CV-6878 at Dkt. #28),
it had before it a total of three lawsuits filed by plaintiff against the defendants arising out of her employment with the
District.
                                                            5
         Case 6:18-cv-06450-DGL Document 24 Filed 04/06/21 Page 6 of 12




whether plaintiff was represented by counsel, whether plaintiff had caused needless expense or

posed an unnecessary burden on the courts, and whether lesser sanctions would be appropriate.

(17-CV-6878, Dkt. #34 at 4-5).

       Plaintiff subsequently requested two extensions of time to respond to the December 30,

2020 Decision and Order (Dkt. #35, #37), both of which were granted (Dkt. #36, #38). The

deadline for plaintiff’s response has now passed, and plaintiff has failed to request an additional

extension of time, to file an affidavit as directed, or otherwise to express any opposition or reaction

to the potential reinstatement of leave-to-file sanctions.

       Plaintiff has been notified, explicitly and repeatedly, that the pursuit of frivolous and

duplicative litigation can and will result in leave-to-file sanctions. Plaintiff was granted an

opportunity to be heard concerning whether they should be imposed relative to the instant

defendants, and the Court, in its December 30, 2020 Decision and Order, listed the factors it was

required to consider, so that plaintiff might tailor her response to be of maximum helpfulness to

the Court and to her own interests. Despite multiple extensions of time, she has failed to do so, and

has ignored the portion of the Court’s order of December 30, 2020 relating to sanctions.

       The Court, then, must assess whether leave-to-file sanctions are still appropriate. I

conclude, for the reasons set forth in Malcolm I, and in light of plaintiff’s continued attempts to

pursue frivolous, already-dismissed claims by restating them in the instant action in violation of

this Court’s instructions, leave-to-file sanctions are merited here.

       “A district court, may, in its discretion, impose sanctions against litigants who abuse the

judicial process.” Shafii v. British Airways, PLC, 83 F.3d 566, 571 (2d Cir.1996) (citation and

quotation marks omitted). A demonstrated history of frivolous and vexatious litigation is required

in order for a court to prevent a litigant from filing pleadings, motions or appeals. See Richardson


                                                  6
         Case 6:18-cv-06450-DGL Document 24 Filed 04/06/21 Page 7 of 12




Greenshields Sec., Inc. v. Lau, 825 F.2d 647, 652 (2d Cir. 1987). Pre-filing injunctions are a

permissible exercise of the court’s discretion to deter abusive litigation, once a pattern of such

litigation has emerged. See In re Hartford Textile Corp., 681 F.2d 895, 897-98 (2d Cir. 1982).

       Plaintiff is presently engaged in a pattern of frivolous and repetitive litigation arising out

of her employment with the District and her dealings with ASAR relative to that employment.

Despite multiple warnings and the dismissal-with-prejudice of a number of claims, plaintiff

continues to attempt to prosecute the same causes of action against the same defendants. In so

doing, plaintiff has abused the time and resources of the Court, defendants and their counsel, and

multiple administrative agencies. Plaintiff was afforded the opportunity to be heard and show

cause why sanctions should not be imposed, but has declined to offer any objection, or any

explanation for her course of conduct.

       Plaintiff is therefore permanently enjoined from commencing any further pro se actions in

federal court, without prior leave of court, against: (1) the District and/or any District agents or

employees, which arises out of her employment with the District; or (2) the ASAR, or any ASAR

representatives or members, which arises out of her employment with the District.

       Leave of court shall be obtained by filing with the proposed complaint a motion captioned,

“Motion Pursuant to Court Order Seeking Leave to File.” Plaintiff must attach to that motion, as

Exhibit 1, a true and correct copy of this Decision and Order. As Exhibit 2 to that motion, plaintiff

must attach either a declaration prepared pursuant to 28 U.S.C. §1746 or a sworn affidavit

certifying that the claims she wishes to present are meritorious and made in good faith. As Exhibit

3 to that motion, plaintiff must include a list of every suit previously filed by her or on her behalf

in any federal court against each and every defendant to the suit she wishes to file, including the

title and index number of each such case. As Exhibit 4 et seq. to that motion, plaintiff must provide


                                                  7
           Case 6:18-cv-06450-DGL Document 24 Filed 04/06/21 Page 8 of 12




a copy of each such complaint and a statement describing the matter’s disposition. Finally, plaintiff

must serve a copy of this Decision and Order upon each defendant if and when leave to serve the

complaint in the new case is granted.

          Failure to comply with the terms of this Decision and Order may be sufficient grounds for

a court to deny any motion for leave to file made by plaintiff. Further, plaintiff’s failure to advise

a federal court in which she has filed a complaint of this Decision and Order and/or her failure to

otherwise comply with this Decision and Order may be considered by such court as good and

sufficient cause to dismiss such a lawsuit, and further may be considered sufficient grounds upon

which to levy additional sanctions, including but not limited to fines, imprisonment, and/or an

award to defendants in the amount of their reasonable costs and attorneys’ fees in defending the

action.

          However, nothing in this Decision and Order shall be construed as having any effect on

plaintiff’s ability to initiate or continue actions in state court and/or appeals before the United

States Courts of Appeals, or her power to prosecute or defend any other action or appeal that is

presently pending, brought by her in any federal court prior to the date of entry of this Decision

and Order.

          III.   Plaintiff’s Amended Complaint

          The Second Circuit found that although plaintiff had not asserted sufficient facts to state

several of her claims, she might potentially be able to cure their deficiencies if she were granted

leave to do so. Those claims consisted of: (1) Title VII, ADEA and NYSHRL claims against the

District and ASAR, including retaliatory termination claims against the District; and (2) Section

1983 and NYSHRL equal protection claims against all defendants. See Curry-Malcolm v.

Rochester City School District et al., 2020 U.S. App. LEXIS 35730 at *5 n.5 (2d Cir.


                                                   8
         Case 6:18-cv-06450-DGL Document 24 Filed 04/06/21 Page 9 of 12




2020)(affirming in part and remanding in part Malcolm I); Malcolm v. Ass’n of Supervisors &

Adm’rs of Rochester, 2020 U.S. App. LEXIS 32404 (2d Cir. 2020)(affirming and remanding

Malcolm III).

       In its decision applying the Second Circuit’s holdings, this Court also extended plaintiff

leave to assert any new and previously-unadjudicated claims against the defendants or related

parties for which right-to-sue letters had been issued subsequent to the commencement of Malcolm

IV. However, the Court specifically warned plaintiff that the Amended Complaint should “not

attempt to reassert any of the claims for which dismissal with prejudice was affirmed by the Second

Circuit.” (17-CV-6878, Dkt. #34 at 6)(emphasis added).

       In response, plaintiff has now filed an Amended Complaint that is 132 pages and 592

paragraphs in length, along with exhibits comprised of an additional 234 pages. The Amended

Complaint purports to assert fifteen causes of action, a number of which (e.g., labor-related claims

against ASAR defendants) improperly seek to resurrect claims which were dismissed with

prejudice and for which dismissal was affirmed, and others of which (e.g., conspiracy, denial of

due process) appear to be thinly-veiled attempts to recast already-dismissed claims, or to assert

new claims that are either untimely or unexhausted.

       Rule 8 of the Federal Rules of Civil Procedure requires that a complaint contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. Proc.

8(a)(2). The statement must be concise, “because unnecessary prolixity in a pleading places an

unjustified burden on the court and the party who must respond to it because they are forced to

select the relevant material from a mass of verbiage.” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d

Cir. 1988) (internal quotation marks omitted).




                                                 9
        Case 6:18-cv-06450-DGL Document 24 Filed 04/06/21 Page 10 of 12




       Dismissal of a complaint for failure to comply with Rule 8 is generally reserved for those

cases in which the complaint is “so confused, ambiguous, vague, or otherwise unintelligible that

its true substance, if any, is well disguised.” Id. This standard should be applied with special

lenience to pro se pleadings. See Simmons v. Abruzzo, 49 F.3d 83, 87 (2d Cir. 1995).

       Plaintiff’s Amended Complaint, construed liberally and granting plaintiff every favorable

inference, simply does not satisfy Rule 8’s requirement of a “short and plain statement.” The

Amended Complaint consists of several hundred paragraphs which meander back and forth in

anachronic, stream-of-consciousness fashion over events and conversations alleged to have taken

place over a period of several years. As such, it is not “sufficient to give the defendants fair notice

of what the plaintiff’s claim[s are] and the grounds upon which [they] rest[],” Jones v. Nat’l

Communications and Surveillance Networks, 226 Fed. App’x 31, 32 (2d Cir. 2008), and sifting

through it to glean the relevant facts places an “unjustified burden” on the Court and counsel.

Salahuddin, 861 F.2d 40 at 42.

       The Amended Complaint vacillates between providing voluminous extraneous details of

little apparent relevance to plaintiff’s claims, and engaging in sweeping legal conclusions that do

not identify which parties, incidents and policies are being discussed, or suggest a cogent timeline

of the salient events. To paraphrase Shakespeare, it presents a prosaic blunderbuss “full of sound

and fury,” but so encumbered with repetition, confusing timeline jumps, tangential factual minutia

and legal argument that it “signif[ies] nothing” to a sympathetic reader.

       The Court also observes that by virtue of its attempt to resurrect already-dismissed claims

for which the Second Circuit affirmed dismissal, plaintiff’s Amended Complaint does not comply

with this Court’s December 30, 2020 Decision and Order. Fed. R. Civ. Proc. 41(b) authorizes a

district court to “dismiss a complaint for failure to comply with a court order, treating the


                                                  10
        Case 6:18-cv-06450-DGL Document 24 Filed 04/06/21 Page 11 of 12




noncompliance as a failure to prosecute,” although leniency is still required in analyzing a pro se

party’s submissions. Simmons, 49 F.3d 83 at 87. See also Shabtai v. Levande, 38 Fed. App’x 684

(2d Cir. 2002)(affirming dismissal of pro se plaintiff’s complaint for failure to comply with Fed.

R. Civ. Proc. 8, and with a court order).

        In sum, plaintiff’s Amended Complaint does not comply with the requirements of Rule 8,

or with this Court’s prior order specifying the claims that plaintiff could – and could not – properly

assert in her amended pleading.

        However, in deference to plaintiff’s pro se status, in light of the sua sponte nature of the

Court’s consideration of Rule 8 factors, and in the overarching interests of justice, plaintiff will be

granted leave to amend her complaint a second time, as set forth below.



                                            CONCLUSION

        For the reasons set forth above, plaintiff’s motion seeking recusal (17-CV-6878, Dkt. #40)

is denied.

        Further, the Court finds that the leave-to-file sanctions imposed in Malcolm I should be

reinstated, in the manner and to the extent set forth above.

        The Amended Complaint (17-CV-6878, Dkt. #39; 18-CV-6450, Dkt. #22) is dismissed in

its entirety, without prejudice. Plaintiff is granted leave to file, within twenty (20) days of entry of

this Decision and Order and without the need to seek further leave of Court, a Second Amended

Complaint in this consolidated action, which sets forth the relevant facts and claims in a clear and

concise manner, in conformity with Fed. R. Civ. Proc. 8.

        Plaintiff is once again warned that she may not attempt to reassert – and should not include

in her Second Amended Complaint – any of the causes of action for which dismissal with prejudice


                                                  11
        Case 6:18-cv-06450-DGL Document 24 Filed 04/06/21 Page 12 of 12




was affirmed by the Second Circuit, nor may she raise any new claims that have been found

untimely, or for which administrative remedies have not been exhausted. Such actions would be

in violation of this Court’s December 30, 2020 Decision and Order (17-CV-6878, Dkt. #34;

18-CV-6450, Dkt. #18). Plaintiff is warned that if the Second Amended Complaint fails to comply

with Fed. R. Civ. Proc. 8, and/or with the prior orders of this Court, it shall be subject to dismissal,

with prejudice.

       IT IS SO ORDERED.



                                       _______________________________________
                                                DAVID G. LARIMER
                                               United States District Judge
Dated: Rochester, New York
       April 6, 2021.




                                                  12
